Citation Nr: 1212251	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-03 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a left ankle fracture.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in November 2010, when it was remanded for additional development.  The development has been completed, and the appeal has been returned to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the 20 percent evaluation currently assigned to his service connected left ankle disability is inadequate to reflect the impairment it causes.  

In a February 2012 statement, the Veteran notes that he has been in receipt of treatment for his left ankle disability at the Miami VA Medical Clinic (VAMC) from 2009 to the present.  He requests that these records be considered before a decision is rendered in his claim. 

A review of the claims folder shows that the most recent treatment records from the Miami VAMC are dated 2009.  The February 2012 supplemental statement of the case states that the evidence which was most recently considered includes treatment records from the Miami VAMC dating from 2007 to 2009.  No mention is made of records dated subsequent to 2009.  A review of the virtual record shows that the treatment records referenced by the Veteran have not been obtained or considered.  

The Board notes that VA medical records are deemed to be in the possession of VA decision makers.  Moreover, VA is obligated to make as many requests as necessary to obtain records in the custody of a Federal agency.  This specifically includes records from VA medical facilities.  38 C.F.R. § 3.159(c)(2) (2011).  Therefore, as the Veteran has identified additional relevant VA medical records that have not yet been considered, the Board is obligated to obtain these records before reaching a final decision in this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records pertaining to the treatment of the Veteran's left ankle from the Miami VAMC dating from 2009 to the present.  Associate these records with the claims folder.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


